Citation Nr: 9933124	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue due to an undiagnosed illness.   

2.  Entitlement to service connection for a disability 
manifested by weight loss due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by abdominal pain due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by respiratory symptoms due to an undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by hair loss due to an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by a skin rash due to an undiagnosed illness.

7.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991.  She served in southwest Asia in February 1991 
during the Persian Gulf War.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Department of Veterans Affairs (VA), Regional 
Office (RO).   

During the pendency of this appeal, in March 1998, the RO 
assigned a 100 percent evaluation to the service-connected 
post traumatic stress disorder, effective February 14, 1994.  
Consequently, this issue is no longer before the Board for 
appellate review. 


FINDINGS OF FACT

1.  The veteran had active military service in southwest Asia 
during the Gulf War in February 1991.  

2.  There is no competent evidence of record that establishes 
that the veteran currently has any disability, diagnosed or 
undiagnosed (other than PTSD), to which fatigue is 
attributable.  

3.  The medical evidence of record establishes that the 
veteran's chronic weight loss is attributed to the diagnosis 
of anorexia and considered a manifestation of PTSD.    

4.  There is competent evidence which establishes that the 
veteran's chronic abdominal pain is a symptom of an 
undiagnosed illness, objective indications of a chronic 
disability manifested by abdominal pain to a degree of 10 
percent within the specified presumptive period, and a nexus 
between this chronic disability and the symptoms of abdominal 
pain.  

5.  The medical evidence of record establishes that the 
veteran's respiratory symptoms are attributed to the 
diagnoses of asthma and bronchitis.  

6.  Competent evidence which medically relates the veteran's 
asthma and bronchitis to her period of service has not been 
presented.   

7.  Competent evidence establishing objective indications of 
a chronic disability manifested by hair loss, during service 
or to a degree of 10 percent following discharge from 
service, has not been presented.   

8.  The medical evidence of record establishes that the 
veteran's symptoms of a skin disorder are attributed to 
diagnoses of hypermelanosis with comedones, intertrigo, 
allergic rash, and pruritus.    

9.  Competent evidence which medically relates the diagnoses 
of hypermelanosis with comedones, intertrigo, allergic rash, 
and pruritus to the veteran's period of service has not been 
presented.

10.  The veteran's hearing acuity for the right ear is at 
level II.  
CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a 
fatigue disorder on a direct basis or due to an undiagnosed 
illness is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999).

2.  The claim for entitlement to service connection for 
weight loss on a direct basis or as due to an undiagnosed 
illness is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999).

3.  The claim for entitlement to service connection for 
abdominal pain as due to an undiagnosed illness is well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999).

4.  The claim for entitlement to service connection for a 
respiratory disorder on a direct basis or due to an 
undiagnosed illness is not well-grounded.  38 .S.C.A. 
§§ 1117, 5107(a) (West 1991 and Supp. 1999); 38 C.F.R. § 
3.317 (1999).

5.  The claim for entitlement to service connection for hair 
loss on a direct basis or due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999).

6.  The claim for entitlement to service connection for a 
skin disorder on a direct basis or due to an undiagnosed 
illness is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999).

7.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Service connection for a chronic disability manifested by 
fatigue due to an undiagnosed illness

The veteran asserts that she has an undiagnosed disability 
which is manifested by fatigue, and this disability is 
related to her service in Saudi Arabia during the Persian 
Gulf war.   

The Board finds that the veteran has not presented a well-
grounded claim, because she did not submit competent evidence 
which shows that she has a chronic disability, diagnosed or 
undiagnosed, to which her complaints of fatigue are 
attributable.  A VA examination report, dated in October 
1995, indicates that the veteran had complaints of fatigue.  
There is no medical evidence of record which reflects a 
diagnosis of fatigue.  The Board notes that the November 1993 
VA Persian Gulf examination report does not reflect findings 
of chronic disability manifested by fatigue.  The examination 
report does not indicate that the veteran had complaints of 
fatigue.  There is no medical evidence which attributes the 
complaints of fatigue to an undiagnosed illness or other 
disability.  The medical evidence of record reveals no 
objective indications of a chronic disability (i.e., lasting 
6 months or more) manifested by fatigue during the relevant 
period of service nor to a degree of 10 percent or more 
following service.  

According to the conditions of 38 C.F.R. §  3.317, there must 
be objective indications of a chronic disability resulting 
from an illness manifested by one or more signs or symptoms.  
In the instant case, there is no competent medical evidence 
showing a current undiagnosed illness manifested by signs or 
symptoms of fatigue, nor has it been reported that such 
evidence exists, so as to give rise to a duty under 38 
U.S.C.A. § 5103(a).  

The Board emphasizes that there is a lack of competent 
medical evidence of disability, and not simply a lack of a 
diagnosis.  There is no competent medical evidence which 
establishes that the symptom of fatigue is representative of 
any disability, to include a disability which the medical 
professionals are unable to identify and characterize via 
diagnosis.  In short, the competent medical evidence of 
record fails to show evidence of a current disability and the 
veteran's claim must be denied.  See Brammer, supra; 
VAOPGCPREC 4-99 (May 3, 1999).

As to the claim of direct service connection for fatigue, the 
Board also finds that this claim is not well grounded, since 
the veteran has not submitted competent evidence of a 
disability manifested by fatigue.  In the absence of proof of 
a present disability there can be no valid claim.  See 
Brammer, supra.  

The veteran asserts that she has a disability manifested by 
fatigue.  The Board notes that the veteran is able to provide 
an account of her symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the veteran is not 
competent to provide a medical opinion as to whether she has 
a chronic disability which is manifested by fatigue and which 
is related to her period of service.  Although the veteran 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu, supra.  The veteran herself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether she currently 
has a chronic disability manifested by fatigue that is 
medically related to her period of service.  See Espiritu, 
supra.  Thus, the veteran's statements are not sufficient 
evidence to establish that she currently has a chronic 
disability manifested by fatigue.  

In light of the absence of competent evidence establishing 
that the veteran currently has a chronic disability, 
diagnosed or undiagnosed, which is manifested by fatigue, 
there can be no plausible claim.  Therefore, as a matter of 
law, the veteran's claim for service connection for fatigue 
is not well-grounded under § 3.317 or § 3.303, and the claim 
must be denied.  38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99 (May 
3, 1999).  

Service connection for a chronic disability manifested by 
weight loss due to an undiagnosed illness

The veteran asserts that she has a chronic disability 
manifested by weight loss, and that this chronic disability 
is related to her service in Saudi Arabia during the Persian 
Gulf War.  

The Board finds that the veteran's claim of entitlement to 
service connection for a disability manifested by weight loss 
due to undiagnosed illness is not well grounded.  

Review of the record reveals that the veteran had complaints 
of a weight loss from 1994 to 1998.  VA treatment records and 
hospitalization records note that the veteran reported having 
a chronic weight loss.  At the hearing before the Board in 
May 1999, the veteran indicated that she began to experience 
a weight loss in 1993 or 1994.  Hearing Transcript, 
hereinafter Tr., 5.  She indicated that she had not lost any 
weight recently, unlike before, and that she was not able to 
get her weight back.  Tr. 5. 

However, this weight loss has not escaped diagnosis.  The 
medical evidence of record demonstrates that the veteran's 
weight loss is attributed to depression and anorexia.  VA 
hospitalization records, dated in February 1994 to March 
1994, note that the psychiatry consult believed that 
depression caused the veteran's weight loss.  An October 1995 
VA treatment record indicates that the veteran had a weight 
loss of unknown etiology.  However, a subsequent treatment 
record, dated in November 1995, indicates that the veteran 
had anorexia secondary to depression. 

Absent any competent evidence that the veteran's chronic 
weight loss has escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, the claim cannot 
properly be considered well grounded under 38 C.F.R. § 3.317.  
See VAOPGCPREC 4-99 (May 3, 1999).

As to the claim of direct service connection for weight loss, 
the Board likewise finds that this claim is not well 
grounded.  As noted above, the veteran has submitted 
competent medical evidence that she has anorexia and weight 
loss due to depression.  This has been attributed to her 
service-connected PTSD.  Service medical records do not 
reflect a the presence of anorexia.  The veteran has not 
submitted competent medical evidence establishing other 
disability exhibited by anorexia, either diagnosed or 
undiagnosed, to her period of service.  

The veteran asserts that her weight loss is medically related 
to her period of service, specifically her service in Saudi 
Arabia.  The veteran's statements are not competent medical 
evidence of a nexus between the diagnosis of anorexia and her 
period of service.  As noted above, the veteran is able to 
provide an account of her symptoms.  See Espiritu, supra.  
However, she is not competent to provide a medical opinion as 
to whether the anorexia is medically related to her period of 
service, because she does not possess the technical or 
specialized knowledge to provide such opinion.  See Espiritu, 
supra.  The Board also points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  There 
is no competent evidence of chronic weight loss in service or 
continuity of pertinent symptomatology.  See Savage, supra.  
The veteran has not submitted any other medical opinion to 
support her claim. 

In light of the absence of competent evidence establishing 
that the veteran has a chronic disability manifested by 
weight loss which has escaped diagnosis or can otherwise be 
attributed to an undiagnosed illness, and the absence of 
competent medical evidence of a nexus between the veteran's 
current anorexia and her period of service, there can be no 
plausible claim.  Therefore, as a matter of law, the 
veteran's claim for service connection for a chronic 
disability manifested by weight loss is not well-grounded 
under § 3.317 or § 3.303, and the claim must be denied.  
38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99 (May 3, 1999).  

Service connection for a chronic disability manifested by 
abdominal pain due to an undiagnosed illness

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
abdominal pain due to an undiagnosed illness is well 
grounded.  See VAOPGCPREC 4-99 (May 3, 1999).  

The veteran has submitted competent evidence establishing 
that she had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran's DD 214 establishes that she had active service from 
August 1989 to November 1991.  She had one month and eighteen 
days of foreign service.  The veteran was awarded the 
Southwest Asia Service Medal.  Service medical records 
indicate that she served in Saudi Arabia in February 1991.  

The veteran has submitted competent evidence of 
manifestations of abdominal pain due to an undiagnosed 
illness and evidence of objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period.  The medical evidence of record 
establishes that the veteran had complaints of chronic 
abdominal pain from 1995 to 1998.  An October 1995 VA 
examination report reflects a diagnosis of chronic abdominal 
pain with gastritis.  The examiner did not attribute the 
chronic abdominal pain to the gastritis.  An October 1995 
upper gastrointestinal examination and small bowel series 
demonstrated no radiographic abnormality.  The stomach and 
duodenum showed no abnormality.  VA hospitalization records, 
dated in October 1995, reflect a diagnosis of chronic 
abdominal pain.  The hospitalization records indicate that 
there was no explanation for the veteran's abdominal pain.  
It was noted that the veteran had a history of H. pylori-
positive gastritis; however, the chronic abdominal pain was 
not attributed to this diagnosis.  It was noted that the 
veteran was treated for the H. pylori and the chronic pain 
continued.  The veteran underwent an endoscopy; the findings 
were normal.  The findings of an abdominal ultrasound were 
negative.  VA treatment records dated in May 1996 reflect 
complaints of chronic abdominal pain.  A December 1997 VA 
treatment record reflects a diagnosis of abdominal pain of 
unknown etiology, questionable functional component.  VA 
treatment records, dated in March 1998 and November 1998, 
reflect diagnoses of chronic abdominal pain.  The Board notes 
that VA treatment records reflect diagnoses of viral 
gastroenteritis in April 1992 and February 1999, however, 
such diagnoses appear to be acute and the veteran's chronic 
abdominal pain is not attributed to those diagnoses.  

The Board finds that the medical evidence noted above is 
sufficient to establish that the veteran has chronic 
abdominal pain, which is a manifestation of an undiagnosed 
illness; objective indications of chronic disability 
manifested by abdominal pain during the relevant period of 
service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and a nexus between 
the chronic disability manifested by abdominal pain and the 
undiagnosed illness.  Accordingly, the veteran's claim for 
service connection for chronic disability manifested by 
abdominal pain due to an undiagnosed illness is well-grounded 
under § 3.317.  See VAOPGCPREC 4-99.  

The Board finds that additional development is needed before 
the issue of entitlement to service connection for a chronic 
disability manifested by chronic abdominal pain due to an 
undiagnosed illness can be decided on the merits.  The 
additional development is discussed in the Remand below.  


Service connection for a chronic disability manifested by 
respiratory symptoms due to an undiagnosed illness

The veteran asserts that she has a respiratory disorder that 
is medically related to her period of service, specifically 
her service in Saudi Arabia.  The medical evidence of record 
demonstrates that the veteran has respiratory disorders.  
However, such disorders have not escaped diagnosis.  The 
medical evidence of record indicates that the veteran's 
respiratory difficulties are attributable to known clinical 
diagnoses of asthma and bronchitis.  A November 1993 Persian 
Gulf examination report reflects a diagnosis of bronchitis.  
An October 1995 VA examination report reflects a diagnosis of 
possible bronchiectasis, asthmatic.  An undated VA treatment 
record reflects a diagnosis of stable asthma.  Absent any 
competent evidence that the veteran's chronic respiratory 
disability has escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, the claim cannot 
properly be considered well grounded.  See VAOPGCPREC 4-99.  

As to the claim of direct service connection for a 
respiratory disorder, the Board also finds that this claim is 
not well grounded.  As noted above, there is competent 
medical evidence that the veteran has asthma and bronchitis.  
At the hearing before the Board in May 1999, the veteran 
asserted that her respiratory problems were due to the burns 
she sustained in service.  Tr. 4.  She indicated, in essence, 
that while she was being treated for the burns that she 
sustained in Saudi Arabia, she had swelling of the chest area 
and she had a tube put in her chest.  Tr. 4 and 5.  

The service medical records do not reflect a diagnosis of 
asthma or bronchitis.  Service medical records, dated in July 
1990, indicate that the veteran had wheezing in the chest; 
however, the service medical records reflect a diagnosis of a 
viral syndrome.  The service medical records also indicate 
that the veteran sustained burns in service while in Saudi 
Arabia.  A February 1991 service medical record reflects, in 
pertinent past, a diagnosis of burns on 36 percent of the 
total body surface area and an inhalation injury.  However, 
there is no medical evidence which shows that the burn injury 
caused the current respiratory disorders.  The veteran has 
not submitted competent medical evidence which medically 
relates the diagnoses of asthma and bronchitis to her period 
of service.  The medical evidence of record does not provide 
a medical nexus between the veteran's respiratory disorder 
and her period of service.  

The veteran's statements, that her respiratory disorders were 
caused by the burn injuries in service, are not competent 
medical evidence of a nexus between the respiratory disorders 
and service.  As noted above, the veteran is able to provide 
an account of her symptoms.  See Espiritu, supra.  However, 
she is not competent to provide a medical opinion as whether 
her current respiratory disorders are medially related to her 
period of service, because she does not possess the technical 
or specialized knowledge to provide such opinion.  See 
Espiritu, supra.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  There 
is no competent evidence of chronic respiratory disease in 
service or continuity of pertinent symptomatology.  See 
Savage, supra.  The veteran has not submitted any other 
medical opinion to support her claim. 

In light of the absence of competent evidence establishing 
that the veteran has a chronic disability manifested by 
respiratory symptoms which has escaped diagnosis or can 
otherwise be attributed to an undiagnosed illness, and the 
absence of competent medical evidence of a nexus between the 
veteran's current respiratory disorders and her period of 
service, there can be no plausible claim.  Therefore, as a 
matter of law, the veteran's claim for service connection for 
a chronic disability manifested by respiratory symptoms is 
not well-grounded under § 3.317 or § 3.303, and the claim 
must be denied.  38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99 (May 
3, 1999).  


Service connection for a chronic disability manifested by 
hair loss due to an undiagnosed illness

The veteran asserts that she has an undiagnosed disability 
which is manifested by hair loss.  At the hearing before the 
Board in May 1999, the veteran stated that the hair did not 
seem to grow on the back of her head.  Tr. 3.   

The Board finds that the veteran has not presented a well-
grounded claim, because she did not submit competent evidence 
which shows that she has a chronic disability, diagnosed or 
undiagnosed, to which her complaints of hair loss are 
attributable.  VA treatment records, dated in January 1994 
and February 1994, indicate that the veteran reported having 
hair loss.  There is no medical evidence of record which 
reflects a diagnosis of hair loss.  There is no medical 
evidence which attributes the complaints of hair loss to an 
undiagnosed illness or other disability.  The medical 
evidence of record reveals no objective indications of a 
chronic disability (i.e., lasting 6 months or more) 
manifested by hair loss during the relevant period of service 
nor to a degree of 10 percent or more following service.   

According to the conditions of 38 C.F.R. §  3.317, there must 
be objective indications of a chronic disability resulting 
from an illness manifested by one or more signs or symptoms.  
In the instant case, there is no competent medical evidence 
showing a current undiagnosed illness manifested by signs or 
symptoms of hair loss, nor has it been reported that such 
evidence exists, so as to give rise to a duty under 38 
U.S.C.A. § 5103(a).  

The Board emphasizes that there is a lack of competent 
medical evidence of disability, and not simply a lack of a 
diagnosis.  There is no competent medical evidence which 
establishes that the symptom of hair loss is representative 
of any disability, to include a disability which the medical 
professionals are unable to identify and diagnose. 

The veteran asserts that she has a disability manifested by 
hair loss.  The Board notes that the veteran is able to 
provide an account of her symptoms.  See Espiritu, supra.  
However, she is not competent to provide a medical opinion as 
to whether she has a chronic disability manifested by hair 
loss, which is related to her period of service, because she 
does not have the medical expertise to render such opinion.  
Espiritu, supra.  Thus, the veteran's statements are not 
sufficient evidence to establish that she currently has a 
chronic disability manifested by hair loss.  

In short, the competent medical evidence of record fails to 
show evidence of a chronic disability manifested by hair loss 
due to an undiagnosed illness, and the veteran's claim must 
be denied.  See Brammer, supra; VAOPGCPREC 4-99 (May 3, 
1999).

As to the claim of direct service connection for hair loss, 
the Board also finds that this claim is not well grounded, 
since the veteran has not submitted competent evidence of a 
disability manifested by hair loss.  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer, supra.  

The Board points out that the service medical records 
establish that the veteran sustained a burn injury to her 
head in service.  However, there is no medical evidence which 
establishes that the burn injury in service caused a 
disability manifested by hair loss.  The Board notes that at 
the present time, the veteran is assigned a 30 percent 
evaluation for second and third degree burn scars on the 
head, face, and neck under Diagnostic Code 7800 (1999).

In light of the absence of competent evidence establishing 
that the veteran currently has a chronic disability, 
diagnosed or undiagnosed, which is manifested by hair loss, 
there can be no plausible claim.  Therefore, as a matter of 
law, the veteran's claim for service connection for hair loss 
is not well-grounded under § 3.317 or § 3.303, and the claim 
must be denied.  38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99 (May 
3, 1999).  


Service connection for a chronic disability manifested by a 
skin rash due to an undiagnosed illness

The veteran asserts that she incurred a skin disorder during 
her period of service, specifically during her service in 
Saudi Arabia.  She stated that she gets awful rashes.  Tr. 3.  

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by a 
skin rash due to undiagnosed illness is not well grounded.  
Although it is clear from the record that the veteran has a 
skin rash, this rash has not escaped diagnosis.  The medical 
evidence of record demonstrates that the veteran's skin rash 
is attributable to known clinical diagnoses of chickenpox, 
hypermelanosis with comedones, intertrigo, and an allergic 
reaction to medication.  A March 1992 VA treatment record 
reflects a diagnosis of chickenpox.  A February 1994 VA 
treatment record indicates that the veteran had an allergic 
rash due to medication.  A March 1994 VA treatment record 
reflects a diagnosis of hypermelanosis with comedones and 
intertrigo.  

Absent any competent evidence that the veteran's chronic skin 
disorder has escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, the claim cannot 
properly be considered well grounded under 38 C.F.R. § 3.317.  
See VAOPGCPREC 4-99. 

As to the claim of direct service connection for a skin 
disorder, the Board otherwise finds that this claim is not 
well grounded.  As noted above, the veteran has submitted 
competent medical evidence that she has a current skin 
disorder.  A March 1994 VA treatment record reflects a 
diagnosis of hypermelanosis with comedones and intertrigo.  
   
However, the service medical records do not reflect a 
diagnosis of hypermelanosis with comedones and intertrigo.  
The veteran has not submitted competent medical evidence 
which medically relates the diagnoses of hypermelanosis with 
comedones and intertrigo to her period of service.  The 
medical evidence of record does not provide a medical nexus 
between the veteran's current skin disorder and her period of 
service.  

The veteran asserts that her skin disorders are medically 
related to her period of service, specifically her service in 
Saudi Arabia.  The veteran's statements are not competent 
medical evidence of a nexus between the skin disorders and 
her period of service.  As noted above, the veteran is able 
to provide an account of her symptoms.  See Espiritu, supra.  
However, she is not competent to provide a medical opinion as 
whether her current skin disorder is medially related to her 
period of service, because she does not possess the technical 
or specialized knowledge to provide such opinion.  See 
Espiritu, supra.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  There 
is no competent evidence of chronic skin disorder in service 
or continuity of pertinent symptomatology.  See Savage, 
supra.  The veteran has not submitted any other medical 
opinion to support her claim. 

The Board notes that the service medical records do establish 
that the veteran sustained burns on 36 percent of her total 
body surface in service in February 1991.  The Board points 
out that service connection is established for the residuals 
of this burn injury.  Service connection is established for 
third degree burns of the right upper extremity with flexion 
contracture of the elbow, which is assigned a 40 percent 
evaluation; second and third degree burn scars of the 
anterior trunk, which is assigned a 40 percent evaluation; 
second and third degree burns of the posterior trunk, which 
is assigned a 40 percent evaluation; second and third degree 
burn scars of the head, face, and neck, which is assigned a 
30 percent evaluation; second and third degree burn scars of 
the left upper extremity which is assigned a 30 percent 
evaluation; and second and third degree burns scars of the 
right thigh, which is assigned a 10 percent evaluation.  

In light of the absence of competent evidence establishing 
that the veteran has a chronic disability manifested by a 
skin rash which has escaped diagnosis or can otherwise be 
attributed to an undiagnosed illness, and the absence of 
competent medical evidence of a nexus between the veteran's 
current skin disorders and her period of service, there can 
be no plausible claim.  Therefore, as a matter of law, the 
veteran's claim for service connection for a chronic 
disability manifested by a skin rash is not well-grounded 
under § 3.317 or § 3.303, and the claim must be denied.  
38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99 (May 3, 1999).  

II.  Entitlement to an Increased Evaluation

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed to their full extent and 
that the VA has met its duty to assist.  White v. Derwinski, 
1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991). 

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The RO assigned a noncompensable evaluation to the service-
connected hearing loss of the right ear under the provisions 
of Diagnostic Code 6100.  The VA has changed the regulations 
pertaining to the evaluation of hearing loss since the 
arrival of the veteran's appeal at the Board.  These changes 
became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The RO has not had the opportunity to evaluate the veteran's 
claim under the new regulations.  However, in this case, the 
Board believes that a remand to afford the RO an opportunity 
to review the veteran's claim is not necessary.  The 
pertinent regulations do not contain any substantive changes 
that affect this particular case, but add certain provisions 
that were already the practice of the VA.  See 38 C.F.R. § 
4.85 (1999).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  Therefore, the Board 
is able to evaluate this claim under the new regulations 
without prejudice to the veteran, and will proceed with 
consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (1998). 

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85, Diagnostic Codes 6100, 
6101 (1998). 

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

The record shows that entitlement to service connection for 
hearing loss of the right ear was established in an April 
1998 rating decision.  A zero percent evaluation was 
assigned, effective from November 8, 1991.  The award was 
based upon service medical records showing that the veteran 
was routinely exposed to hazardous noise and upon the 
findings of the VA audiological examination.  

An April 1996 VA authorized audiological evaluation report 
indicates that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
20
N/A
30
LEFT






Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was 
normal/borderline normal hearing of the right ear through 4K 
Hertz, with a moderate loss at 6 to 8 Hertz.  Speech 
reception thresholds was better than expected based upon 
pure-tone results.  It was noted that speech discrimination 
was excellent even at slightly quieter than normal 
conversational level.  

A March 1998 VA audiometric examination report indicates that 
the veteran reported having a hearing loss for six years.  
She stated that loud talking irritated her.  She stated that 
she could not hear people on the right side.  The veteran 
indicated that she had decreased hearing following the burns.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
25
50







The average puretone threshold was 28 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear.  The diagnosis was borderline normal 
hearing in the right ear through 3K, moderate to severe 
sensorineural hearing loss in the high frequencies.  It was 
noted that word recognition was good in the right ear.  

The Board has carefully considered all of the evidence of 
record.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
the service-connected hearing loss of the right ear under the 
provisions of Diagnostic Code 6100.  The Board finds that 
entitlement to an increased evaluation for hearing loss of 
the right ear is not merited under either the old or new 
regulations. 

The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The March 1998 VA 
examination shows that the veteran has an average pure tone 
threshold of 28 decibels for the right ear, with 88 percent 
speech discrimination.  The only possible interpretation of 
this examination under both the old and new regulations is 
that the veteran's hearing loss of the right ear is at level 
II, and that, therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1998); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999). 

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86 (1999).  The results of the 
September 1996 VA examination clearly show that these 
provisions are not applicable in this case.  

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has been severely diminished, it must be concluded 
that the evidence as a whole does not warrant a disability 
evaluation in excess of the noncompensable evaluation for the 
veteran's hearing loss of the right ear.  

In summary, a compensable disability evaluation is not 
warranted for the veteran's hearing loss of the right ear, 
for the reasons discussed above.


ORDER

Entitlement to service connection for fatigue, weight loss, 
respiratory disorder, hair loss, and a skin disorder, on a 
direct basis and as due to an undiagnosed illness, is denied.

The claim for entitlement to service connection for a chronic 
disability manifested by chronic abdominal pain is well 
grounded.  

Entitlement to a compensable evaluation for hearing loss of 
the right ear is denied.  


REMAND

The Board finds that additional development is needed with 
respect to the claim for entitlement to service connection 
for a chronic disability manifested by chronic abdominal pain 
due to an undiagnosed illness.  As discussed above, the Board 
finds that this claim is well-grounded.  If the initial 
burden of presenting evidence of a well-grounded claim is 
met, the VA has a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The VA's duty to assist the veteran in the development of 
facts pertinent to his or her claim includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board finds that the RO should schedule the veteran for a 
VA gastrointestinal examination to determine the nature and 
etiology of the veteran's chronic abdominal pain.  The 
examiner should render a medical opinion as to whether the 
veteran's abdominal symptoms, can, in fact, be attributed to 
a known clinical diagnosis.  The VA examiner should detail 
all conditions and symptoms that can be elicited from the 
veteran (including what precipitates and what relieves them).  
The VA examiner should identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in her 
possession that is pertinent to the issue 
of entitlement to service connection for 
a chronic disability manifested by 
chronic abdominal pain.  She should be 
asked to provide the names and addresses 
of the medical care providers who treated 
her for the chronic abdominal pain since 
separation from service in 1991.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records.    

2.  The RO should schedule the veteran 
for an examination by a VA specialist in 
gastroenterology to determine the nature 
and etiology of the chronic abdominal 
pain.  The examiner should identify all 
gastrointestinal disorders found and 
specify the diagnosis of any such 
disorder.  The veteran should be 
requested to specify the complaints 
pertaining to her gastrointestinal 
system.  The examiner should record 
details about the onset, frequency, 
duration and severity of such symptoms 
and state what precipitates and what 
relieves them.  The examiner should 
indicate which symptoms and abnormal 
physical findings can be attributed to a 
known clinical diagnosis and which cannot 
be attributed to a known clinical 
diagnosis.  If the symptoms and abnormal 
physical findings cannot be attributed to 
a known clinical diagnosis and thus 
represent an undiagnosed illness, the 
examiner should state the time of onset 
of such illness.  All necessary tests, 
including psychiatric examination if 
deemed necessary, should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner's report should 
provide complete rationale for all 
conclusions reached.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of her failure to report for 
the examination in order that he may make 
an informed decision regarding her 
participation in said examination.

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4. After the action requested above has 
been completed to the extent possible, 
the RO should review the record and re- 
adjudicate the issue of entitlement to 
service connection for a chronic 
disability manifested by chronic 
abdominal pain.  

If any benefit sought remains denied, the veteran and her 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and her representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until she 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






